Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly claim 5 is allowable is because the closest prior art of record, WO 2015065015, fails to teach or fairly suggest either alone or in combination with the prior art of record A method of receiving signal, by a user equipment (UE) in a vehicle-to-everything (V2X) communication that includes the UE receives a second data via a second resource after an interval related to the resource reservation from the first resource, based on that the information bits are non-all zero, wherein the interval related to the resource reservation is a value determined by the information bits of non-all zero.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
are:
US 2013/0258996 teaches providing operation information which includes information about one or more resource allocation patterns available for the D2D communication link to terminals which perform D2D communication according to each terminal and each D2D communication link.
US 2015/0016410 teaches receiving reception scheduling information for D2D communication from a base station in a first frequency band, receiving data for D2D communication from the second UE in a second frequency band based on the reception scheduling information and transmitting feedback information to the base station in response to reception of the data for D2D communication in the second frequency band
US 2016/0360524 teaches identifying time interval among the shared communication resources that can be allocated for separate use by another one of the plurality of communication devices, and then identifying, by the device, a guard period of the time interval

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466